Defendants appeal from judgments of the County Court, Queens County, convicting them of grand larceny in the second degree. Judgments unanimously affirmed. While this court does not approve the practice, upon the voir dire of prospective jurors, of propounding hypothetical questions containing detailed statements of fact, which counsel expects to establish, and presupposed rules of law to be charged by the court, with the extraction of a statement by a talesman as to how he shall vote under the circumstances, upon all the facts disclosed in this record and in view of the substantial proof of defendants' guilt, the error may be disregarded under section 542 of the Code of Criminal Procedure. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.